     Case 3:20-cv-01836-BAS-WVG Document 3 Filed 10/02/20 PageID.22 Page 1 of 3



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
 6                     FOR THE SOUTHERN DISTRICT OF CALIFORNIA
 7
         JUAN GUTIERREZ,                                    Case No.: 3:20-cv-01836-BAS-WVG
 8       CDCR #F-02075,
                                                            ORDER:
 9                                           Plaintiff,
                                                            (1) DENYING MOTION TO
10           v.                                                 PROCEED IN FORMA
                                                                PAUPERIS [ECF No. 2];
11       R.J. JOHNSON; R. RIPPA; D.
         TAMAYO; A. CHAVEZ; JOHN DOES;                            AND
12       JANE DOES,
                                                            (2) DISMISSING ACTION WITHOUT
13                                        Defendants.           PREJUDICE FOR FAILING TO
                                                                PREPAY FILING FEES
14

15          Plaintiff Juan Gutierrez, while incarcerated at California State Prison – Los Angeles
16   County (“CSP-LAC”) located in Lancaster, California, and proceeding pro se, has filed a
17   Complaint pursuant to the Civil Rights Act, 42 U.S.C. § 1983. (See Compl., ECF No. 1.)
18   Plaintiff did not prepay the civil filing fee required by 28 U.S.C. § 1914(a) at the time he
19   submitted his Complaint, but instead filed Motion to Proceed In Forma Pauperis (“IFP”)
20   pursuant to 28 U.S.C. § 1915(a). (See ECF No. 2.)
21   I.     MOTION TO PROCEED IFP
22          All parties instituting any civil action, suit or proceeding in a district court of the
23   United States, except an application for writ of habeas corpus, must pay a filing fee of $400.
24   See 28 U.S.C. § 1914(a).1 An action may proceed despite a plaintiff’s failure to prepay the
25
     1
26    In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
     28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
27   June. 1, 2016). The additional $50 administrative fee does not apply to persons granted leave to proceed
     IFP. Id.
28
                                                          -1-
                                                                                                         20cv1836
     Case 3:20-cv-01836-BAS-WVG Document 3 Filed 10/02/20 PageID.23 Page 2 of 3



 1   entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C. § 1915(a). See
 2   Rodriguez v. Cook, 169 F.3d 1176, 1177 (9th Cir. 1999). However, if the plaintiff is a
 3   prisoner at the time of filing, he may be granted leave to proceed IFP, but he nevertheless
 4   remains obligated to pay the entire fee in “increments,” see Williams v. Paramo, 775 F.3d
 5   1182, 1185 (9th Cir. 2015), regardless of whether his case is ultimately dismissed. See 28
 6   U.S.C. § 1915(b)(1) & (2); Taylor v. Delatoore, 281 F.3d 844, 847 (9th Cir. 2002). A
 7   “prisoner” is defined as “any person” who at the time of filing is “incarcerated or detained
 8   in any facility who is accused of, convicted of, sentenced for, or adjudicated delinquent for,
 9   violations of criminal law or the terms or conditions of parole, probation, pretrial release,
10   or diversionary program.” 28 U.S.C. § 1915(h); Taylor, 281 F.3d at 847.
11         Prisoners seeking leave to proceed IFP must also submit a “certified copy of the[ir]
12   trust fund account statement (or institutional equivalent) . . . for the 6-month period
13   immediately preceding the filing of the complaint.” 28 U.S.C. § 1915(a)(2). From the
14   certified trust account statement, the Court assesses an initial payment of 20% of: (a) the
15   average monthly deposits in the account for the past six months; or (b) the average monthly
16   balance in the account for the past six months, whichever is greater, unless the prisoner has
17   no assets. See 28 U.S.C. § 1915(b)(1), (4); Taylor, 281 F.3d at 850. The institution having
18   custody of the prisoner collects subsequent payments, assessed at 20% of the preceding
19   month’s income, in any month in which his account exceeds $10, and forwards them to the
20   Court until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2).
21         While Plaintiff has filed a Motion to Proceed IFP pursuant to 28 U.S.C. § 1915(a),
22   he has not attached a certified copy of his CSP-LAC Inmate Trust Account activity or his
23   Inmate Trust Account Statement Report for the 6-month period immediately preceding the
24   filing of his Complaint. See 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2. Section
25   1915(a)(2) clearly requires that prisoners “seeking to bring a civil action . . . without
26   prepayment of fees . . . shall submit a certified copy of the trust fund account statement (or
27   institutional equivalent) . . . for the 6-month period immediately preceding the filing of the
28   complaint.” 28 U.S.C. § 1915(a)(2) (emphasis added). Instead, Plaintiff has submitted a
                                                 -2-
                                                                                           20cv1836
     Case 3:20-cv-01836-BAS-WVG Document 3 Filed 10/02/20 PageID.24 Page 3 of 3



 1   copy of his trust account statement for early 2019 when he was previously housed at the
 2   Richard J. Donovan Correctional Facility (“RJD”). (See ECF No. 2 at 3.)
 3         Without his current certified trust account statement, the Court is unable to assess
 4   the appropriate amount of the initial filing fee which is statutorily required to initiate the
 5   prosecution of this action. See 28 U.S.C. § 1915(b)(1).
 6   II.   CONCLUSION AND ORDER
 7         For this reason, IT IS ORDERED that:
 8         (1)    Plaintiff’s Motion to Proceed IFP (ECF No. 2) is DENIED and the action is
 9   DISMISSED without prejudice for failure to prepay the $400 filing fee required by 28
10   U.S.C. § 1914(a).
11         (2)    Plaintiff is GRANTED forty-five (45) days from the date of this Order in
12   which to re-open his case by either: (1) paying the entire $400 statutory and administrative
13   filing fee in one lump-sum; or (2) filing a renewed Motion to Proceed IFP, which includes
14   a prison certificate and/or a certified copy of his CSP-LAC Inmate Trust Account
15   Statement or his Inmate Trust Account Statement Report for the 6-month period
16   preceding the filing of his Complaint pursuant to 28 U.S.C. § 1915(a)(2) and S.D. Cal.
17   CivLR 3.2(b).
18         (3)    The Clerk of the Court is DIRECTED to provide Plaintiff with a Court-
19   approved form “Motion and Declaration in Support of Motion to Proceed IFP” for his use
20   and convenience. But if Plaintiff neither pays the $400 filing fee in full nor sufficiently
21   completes and files a renewed Motion to Proceed IFP with a certified copy of his current
22   6-month trust account statements within 45 days, this case will remain dismissed without
23   prejudice pursuant to 28 U.S.C. § 1914(a), and without any further Order of the Court.
24         IT IS SO ORDERED.
25

26   DATED: October 2, 2020
27

28
                                                 -3-
                                                                                           20cv1836
